COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 LATISHA HARKLESS,                                               No. 08-09-00017-CV
                                                 §
                          Appellant,                                 Appeal from
                                                 §
 v.                                                            County Court at Law No. 5
                                                 §
 JEFFERY JORDAN,                                                of Dallas County, Texas
                                                 §
                          Appellee.                               (TC # 08-06612-E)
                                                 §

                                  MEMORANDUM OPINION

       This appeal is before the court on its own motion for determination of whether it should be

dismissed for want of prosecution. Finding that the required case filing fee has not been paid.

       Appellant filed notice of appeal but she did not pay the filing fee as required by

TEX .R.APP .P. 5, nor did she establish her indigence in accordance with TEX .R.APP .P. 20.1. On

January 21, 2009, the Clerk of the Court made a request for payment of the $175.00 case filing fee.

The letter informed Appellant that the fee had not been paid and that failure to pay the filing fee

within twenty days would result in dismissal of the appeal. Appellant has not paid the filing fee or

otherwise responded to the Clerk’s inquiry.          We therefore dismiss the appeal pursuant to

TEX .R.APP .P. 42.3(c).


April 9, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.